PER CURIAM.
Whereas, the judgment of this court was ■entered on May 25, 1965 (180 So.2d 383) •dismissing the above styled appeal from the •Criminal Court of Record for Monroe County, Florida; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed March 9, 1966, 184 So.2d 164, and mandate dated March 25, 1966, now lodged in this court, quashed this court’s judgment with directions to reinstate the appeal of the five appellants and review the same;
Now, therefore, It is Ordered that the opinion and judgment of this court filed May 25, 1965 is vacated, the opinion and judgment óf the Supreme Court of Florida is herewith made the opinion and judgment of this court, the appeal filed by the above named five appellants is hereby reinstated and shall proceed in accordance with the Florida Appellate Rules, 31 F.S.A.